FILED
                           NOT FOR PUBLICATION                             OCT 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WELLS FARGO BANK, NA,                            No. 12-17381

              Appellant,                         D.C. No. 4:11-cv-00641-FRZ

  v.
                                                 MEMORANDUM*
MARIPOSA ROAD SELF-STORAGE
ASSOCIATES LLC; et al.,

              Debtors - Appellees,

MAX CHRIS MONSON and IRENE
MURRAY MONSON,

              Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Frank R. Zapata, Senior District Judge, Presiding

                            Submitted October 8, 2014**
                                Phoenix, Arizona

Before: D.W. NELSON, SILVERMAN, and M. SMITH, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wells Fargo Bank, NA, appeals the district court’s order dismissing as moot

its appeal of the bankruptcy court’s order confirming the appellees’ joint plan of

reorganization. We review de novo, Rosemere Neighborhood Ass'n v. U.S. Envtl.

Prot. Agency, 581 F.3d 1169, 1172 (9th Cir. 2009), and we reverse and remand.

      Wells Fargo suggests that relief is available, should its objections to

confirmation be sustained, because the debtors could be directed to pay it

additional money under the plan either as it currently reads, or through some

modification. We agree that the possibility of resolution by money damages is

sufficient to present a live controversy. See In re Thorpe Insulation Co., 677 F.3d

869, 883 (9th Cir. 2012); In re Spirtos, 992 F.2d 1004, 1006 (9th Cir. 1993).

      Accordingly, the order of the district court, dated September 27, 2012, is

reversed, and this matter is remanded for further proceedings.

      REVERSED and REMANDED.